211 F.2d 406
UNITED STATES of America,v.John Harold MOORE, d/b/a Ace Novelty Machine Company, Claimant.UNITED STATES of America,v.CLUB OF THE LOYAL ORDER OF THE MOOSE, MACON LODGE NO. 1455,Inc., OF MACON, GEORGIA, Claimant (two cases).UNITED STATES of America,v.Joseph N. NEEL, Jr., Post No. 3, American Legion, Departmentof Georgia, Inc., Macon, Georgia, Claimant.UNITED STATES of America,v.LOYAL ORDER OF THE MOOSE, HAWKINSVILLE LODGE NO. 1341,HAWKINSVILLE, GEORGIA, Claimant.
Nos. 14582-14586.
United States Court of Appeals Fifth Circuit.
Jan. 15, 1954.

Appeals from the United States District Court for the Middle District of Georgia, A. B. Conger, Judge.
Jack J. Gautier, U.S. Atty., Frank O. Evans, U.S. Atty., J. Sewell Elliott, Asst. U.S. Atty., Macon, Ga., for appellant.
Clinton J. Morgan, Rome, Ga., M. Neil Andrews, Atlanta, Ga., for Moore.
Denmark Groover, Jr., Macon, Ga., Bloch, Hall, Groover & Hawkins, Macon, Ga., of counsel, for Club of Loyal Order of Moose and others.
Before HUTCHESON, Chief Judge, and RUSSELL and RIVES, Circuit Judges
PER CURIAM.


1
Upon the authority of United States v. Five Gambling Devices, Labeled in Part 'Mills' and Bearing Serial Nos. 593-221 etc.  (United States v. Denmark and United States v. Braun), 346 U.S. 441, 74 S.Ct. 190, the judgments in the above styled and numbered cases are affirmed.  119 F.Supp. 641, 647, 649.